Ludeling, C. J.
The plaintiff, having obtained a judgment against A. D. Deville, caused an execution to he issued against him and garnished J. B. Victorianne. Victorianne acknowledged that he was indebted to A. D. Deville, and there was judgment against him for the sum he confessed to owe.
The defendant, A. D. Deville, in the District Court, alleged that he was entitled to the benefit of the law entitled “ an act to exempt from seizure and sale a homestead and other property,’’ adopted on the twenty-second December, 1865, and he urged that no judgment should be rendered against Victorianne, his debtor, for the amount confessed by bim, because be, Deville, did not own property to the amount of two thousand dollars, exclusive of the debt seized.
The object of the law is clearly indicated by its title. It is “ to exempt from seizure one hundred and sixty acres of ground and the buildings and improvements thereon, occupied as a residence, and ono workhorse, one wagon or cart, one yoke of oxen, two cows and calves, twenty-five head of hogs, or one thousand pounds of bacon, or its equivalent in pork, and, if a farmer, the necessary quantity of corn ox-fodder for the current year; provided that the property herein described shall not exceed in value two thousand dollars,” etc. This statute is in derogation of common right, and must ho strictly con*687strued, and the exemption from seizure will not be extended to objects not expressly designated in tho law.
The thing seized is not exempted from seizure. • The plea of prescription is untenable. Tho note was merged in the judgment and wo cannot go behind tho judgment.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed and that tho appellant pay the costs of appeal.